Citation Nr: 1744139	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 1970 to June 1990, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

This matter was previously before the Board in October 2015 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran's exposure to herbicide agents is presumed.

2.  The medical evidence of record is in relative equipoise as to whether he has been diagnosed with ischemic heart disease and atherosclerotic disease which are enumerated presumptive diseases associated with herbicide agents exposure, and require continuous medication to treat.


CONCLUSION OF LAW

The criteria for establishing service connection for ischemic heart disease and 
atherosclerotic disease as due to herbicide agent exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for ischemic heart disease and atherosclerotic disease.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Ischemic heart disease is among the diseases associated with herbicide exposure for purposes of this presumption, and includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53202, 53216  (Aug. 31, 2010).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.

The Veteran contends that he has ischemic heart disease as a result of in-service exposure to herbicides.  The Veteran has verified service in the Republic of Vietnam during the applicable timeframe when herbicides were used and, as such, exposure to herbicides will be presumed.  The relevant question, therefore, is whether the Veteran has a current diagnosis of ischemic heart disease or has some other heart disability that was incurred in or is otherwise related to service.

A review of the Veteran's service treatment records show that while he was not specifically treated for heart disease in service, he was treated for elevated blood pressure.  VA outpatient treatment records dated from January 1998 to December 2013 show he was intermittently assessed with atheroma, arteriosclerosis and atherosclerosis.  It is noted that in 1991, a physician had diagnosed coronary artery disease, but there was no evidence in the record of the diagnostic testing used to make that diagnosis.

Given the evidence of record, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise with regard to diagnosis.  While certain clinicians have opined against a diagnosis of coronary artery disease and ischemic heart disease, others have opined that the Veteran indeed does have coronary artery disease.  In essence, the evidence of record contains a difference of professional opinion on the matter at hand.  Here, the Board can find no adequate basis to reject the evidence that is favorable to the Veteran based on a lack of rationale or expertise of the clinician.  Moreover, the evidence against the Veteran's claim relies primarily on the absence of certain diagnostic studies used to conclude there is coronary artery disease.  Also, the opinions against the Veteran's claim do not sufficiently address and rule out the multiple assessments of atherosclerosis and arteriosclerosis.  Thus, the Board finds that evidence is at the very least evenly balanced as to whether the Veteran has ischemic heart disease and atherosclerotic heart disease.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .  Further, the Veteran is presumed to have been exposed during service to an herbicide agent due to his conceded in-country service in Vietnam during the requisite time period.  38 C.F.R. § 3.307 (a)(6)(iii).  Accordingly, the Veteran is entitled to service connection for ischemic heart disease and atherosclerotic disease on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. §§ 1116, 5107; 38 C.F.R. §§ 3.102, 3.307(a)(6); 3.309(e).


ORDER

Service connection for ischemic heart disease and atherosclerotic disease is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


